—Judgment unanimously affirmed. Memorandum: A declaration of delinquency on relator’s sentence for second degree assault was dismissed as a result of the failure of appellant Parole Board to hold a parole revocation hearing for over four years after the alleged violation occurred. Appellant contends that inasmuch as petitioner was incarcerated upon a subsequent conviction for third degree burglary during this period, a final revocation hearing was unnecessary. We disagree. It is settled that a parole violator is entitled to a prompt parole revocation hearing even when he is incarcerated because of a new conviction and that the failure to provide such a hearing requires a dismissal of the declaration of delinquency. (People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Beattie v New York State Bd. of Parole, 39 NY2d 445; Matter of Smith v Chairman of New York State Bd. of Parole, 60 AD2d 775, affd 44 NY2d 982.) (Appeal from judgment of Wyoming Supreme Court—art 78.) Present— Moule, J. P., Cardamone, Dillon, Hancock, Jr., and Schnepp, JJ.